     Case 3:20-cv-00527-H-DEB Document 91 Filed 12/17/20 PageID.1937 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                          UNITED STATES DISTRICT COURT
16                       SOUTHERN DISTRICT OF CALIFORNIA
17
18   PETCONNECT RESCUE, INC., a                          Case No.: 3:20-cv-00527-H-DEB
     Maryland corporation; LUCKY PUP
19
     DOG RESCUE.COM, a California                        ORDER GRANTING PLAINTIFFS’
20   corporation; and SARAH GONZALEZ,                    MOTION FOR LEAVE TO FILE A
     an individual,                                      SECOND AMENDED COMPLAINT
21
                                       Plaintiffs,
22                                                       [Doc. No. 85.]
     v.
23
     DAVID SALINAS, an individual, et al.,
24
                                    Defendants.
25
26         On October 30, 2020, Plaintiffs PetConnect Rescue, Inc., Lucky Pup Dog
27   Rescue.com, and Sarah Gonzalez (collectively, “Plaintiffs”) filed a motion requesting leave
28   to file a second amended complaint (the “SAC”). (Doc. No. 85.) Plaintiffs’ motion was

                                                     1
                                                                               3:20-cv-00527-H-DEB
     Case 3:20-cv-00527-H-DEB Document 91 Filed 12/17/20 PageID.1938 Page 2 of 3



 1   not opposed by any party in this action. In fact, on December 9, 2020, Defendants David
 2   Salinas, Veronica Salinas, Richard Robles Pena, Virgo Castro Zusa, The Puppy Store,
 3   LLC, Yellow Store Enterprises, LLC, Socal Puppy Adoptions, Inc., Pet Connect Rescue,
 4   Inc., Alysia Rothman, Ray Rothman, The Fancy Puppy, LLC, The Puppy Store Las Vegas,
 5   LLC, Rick Gallardo, and 360 Clean N Go, LLC notified the Court that they do not oppose
 6   Plaintiffs’ motion. (Doc. Nos. 88, 89.) The Court, pursuant to its discretion under Local
 7   Rule 7.1(d)(1), determines the matter is appropriate for resolution without oral argument,
 8   submits the motion on the parties’ papers, and vacates the hearing scheduled for December
 9   21, 2020.
10         Federal Rule of Civil Procedure 15(a) allows a party leave to amend its pleading
11   once as a matter of right prior to service of a responsive pleading. Thereafter, “a party may
12   amend that party’s pleading only by leave of the court or by written consent of the adverse
13   party and leave shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a). The
14   Ninth Circuit has instructed that this policy is “‘to be applied with extreme liberality.’”
15   Owens v. Kaiser Foundation Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001). “Five
16   factors are taken into account to assess the propriety of a motion for leave to amend: bad
17   faith, undue delay, prejudice to the opposing party, futility of amendment, and whether the
18   plaintiff has previously amended the complaint.” Johnson v. Buckley, 356 F.3d 1067, 1077
19   (9th Cir. 2004) (citing Nunes v. Ashcroft, 348 F.3d 815, 818 (9th Cir. 2003)). The decision
20   whether to grant leave to amend “is entrusted to the sound discretion of the trial court.”
21   Pisciotta v. Teledyne Indus., 91 F.3d 1326, 1331 (9th Cir. 1996).
22         Here, the circumstances favor giving Plaintiffs leave to file their proposed SAC.
23   First, Plaintiffs filed their motion seeking leave to amend within the time frame permitted
24   by the Court’s scheduling order. (See Doc. No. 78.) Moreover, there is no evidence that
25   Plaintiffs unduly delayed seeking leave to file their proposed SAC. There is also no
26   evidence before the Court indicating that their request is made in bad faith, would result in
27   any prejudice, or would be futile. Rather, Plaintiffs’ motion seeking leave to file their
28   proposed SAC went unopposed. Accordingly, the Court, in its discretion, grants Plaintiffs’

                                                   2
                                                                                3:20-cv-00527-H-DEB
     Case 3:20-cv-00527-H-DEB Document 91 Filed 12/17/20 PageID.1939 Page 3 of 3



 1   motion for leave to file their proposed SAC for good cause shown and in accordance with
 2   the policy that courts should “freely give[]” leave as justice requires. Fed. R. Civ. P. 15(a);
 3   see also Owens, 244 F.3d at 712. Plaintiffs must file their proposed SAC within 14 days
 4   from the date of this Order.
 5         IT IS SO ORDERED.
 6   DATED: December 17, 2020
 7
                                                    MARILYN L. HUFF, District Judge
 8                                                  UNITED STATES DISTRICT COURT
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                  3:20-cv-00527-H-DEB
